Swoope, Dep. Att’y-Gen.,
Your letter of recent date was received. You request an opinion from this department as to the interpretation of section 7 of the Act of July 24, 1913, P. L. 965, known as the Commodities Act, which section reads as follows: “If in package form, the quantity of the contents shall be plainly and conspicuously marked on the outside of the package in terms of weight, measure or numerical count: Provided, however, that reasonable variations shall be permitted; and tolerances and also exemptions as to small packages shall be established by rules and regulations made by the Chief of the Pennsylvania Bureau of. Standards.”
You state as a fact that, a number of commodities, such as bread, cakes, soap, etc., are put up in wrapped paper packages and' marked “One Loaf of Bread,” “One Cake,” “One Cake of Soap,” and that some of your inspectors claim that such goods should be marked to designate the net weight of the same, and should not be sold by numerical count.
As to bread, there is an old act of assembly in this State which requires that bread shall be sold by the pound avoirdupois. This is the Act of April 1, 1797, § 2, 3 Sm. Laws, 294. I cannot find that this act has ever been repealed. It is still in force, and the above cited section of the Act of 1913 does not necessarily repeal it. It would, therefore, follow that packages of bread should be marked with the weight.
As to other articles not specifically mentioned in particular acts of assembly, if in package form, this section of the Act of July 24, 1913, P. L. 965, provides that they must be marked on the outside of the package in one of three ways, to wit, in terms of weight, measure or numerical count. This requirement is intended to be applied with respect to the nature of the thing being sold. An applicable term should be used; one which will inform the purchaser. It would be no use to the purchaser if the only information on the outside of the package was that it contained “one cake of soap.” “One dozen of eggs” would be an applicable marking of a package, but “one dozen of potatoes” would give no information. Under the second clause of this section, the Bureau of Standards may adopt rules and regulations as to the marking of packages, and, where reasonable, may exempt small packages from this requirement.
You are advised, therefore, in answer to your inquiry, that under section 7 of the Act of July 24, 1913, P. L. 965, all articles, in package form, can be sold by numerical count, if such term of numerical count is applicable to the contents of the package, and will inform the purchaser of the package as to the quantity of the particular article therein contained.
From Guy H. Davies, Harrisburg, Fa.